Citation Nr: 1046436	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disability, previously characterized as borderline 
personality disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to August 
1989.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  

In August 2010, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the St. 
Paul RO before the undersigned Veterans Law Judge (VLJ) sitting 
in Washington, D.C.  A transcript of this hearing is in the 
Veteran's claims folder.

In a March 2009 statement, the Veteran indicated that he was 
claiming 100 percent disability.  The Board observes that the 
Veteran is not currently service connected for any disability and 
appears to be indicating that he believes his claim for an 
acquired psychiatric disability currently on appeal should be 
service connected at 100 percent.  Nevertheless, as the Veteran 
has raised the issue of a total rating, the Board will refer a 
claim for a total rating based on individual unemployability 
(TDIU) to the RO for any further development.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The issue of TDIU has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for an 
acquired psychiatric disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In August 2006, the RO denied the claim for service 
connection for borderline personality disorder/bipolar disorder.  
The Veteran was notified of that decision, but did not initiate 
an appeal.

2.  Some of the evidence received since August 2006 when 
considered by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for an acquired 
psychiatric disability. 


CONCLUSIONS OF LAW

1.  The August 2006 RO rating decision that denied service 
connection for borderline personality/bipolar disorder is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received, and the claim 
for service connection for an acquired psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board finds 
that VA compliance with the mandates of the VCAA is sufficient to 
permit review of the petition to reopen for entitlement to 
service connection for an acquired psychiatric disability, which 
is remanded for further development by the RO as discussed below.  
As the determination below represents a grant of the petition to 
reopen, a detailed discussion of the impact of the VCAA on this 
appeal is not necessary.  In view of the outcome, any 
deficiencies in such notice or assistance have not prejudiced the 
Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 
Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. 
Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  See also 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

An April 1990 RO decision denied service connection for 
polysubstance abuse and borderline personality disorder (claimed 
as behavioral disorder) because they were considered 
constitutional or developmental disorders.  The Veteran was 
notified of that decision in May 1990 and did not initiate an 
appeal.  In May 2006, the Veteran filed a claim to reopen for 
bipolar disorder.  In an August 2006 rating decision, the RO 
denied the claim for borderline personality disorder, now claimed 
as bipolar disorder, because there was no evidence of bipolar or 
other psychiatric disability in the service treatment records.  
The Veteran was notified of that denial in August 2006.

Thereafter, in February 2007, the Veteran was denied reopening of 
the claim for service connection for borderline personality 
disorder/bipolar disorder because no new and material evidence 
had been presented showing current medical evidence of a 
psychiatric condition or a nexus opinion relating such disability 
to military service.  In August 2007, the RO denied service 
connection for bipolar disorder because there was no evidence of 
a nexus to the current diagnosis of bipolar disorder and the 
Veteran's service.  Additionally, he failed to appear for a 
scheduled VA examination without good cause.  In November 2007, 
the RO denied service connection for bipolar disorder because 
there was no evidence that the disorder was incurred in or 
aggravated by military service.  The Veteran submitted a notice 
of disagreement (NOD) in November 2007.  

The Board notes that the August 2006 rating decision is the last 
final rating decision.  Because the Veteran did not timely appeal 
that decision, it is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.304, 20.1103.  However, the November 2007 NOD is timely 
with the February 2007 rating decision.  

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 2006 rating decision.  After reviewing the 
record, the Board finds that the additional evidence received 
since the final rating decision is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent 
to the August 2006 decision includes, but is not limited to, VA 
medical records from the Minneapolis facility dated in August and 
September 1989 which contain an assessment of r/o (rule out) 
bipolar affect v. major depression.  Additionally, various 
private medical records dated from the 1990s to the present and 
statements of the Veteran have been associated.  As noted, the 
Veteran's claim was previously denied because there was no 
evidence of bipolar disorder or any other psychiatric disability 
in service.  In particular, the evidence now indicates that the 
Veteran was being evaluated for a possible psychiatric disability 
during service.  Obviously, this evidence is new in that it was 
not previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim.  Further, 
as its credibility is presumed, the August/September 1989 VA 
record raises a reasonable possibility of substantiating the 
claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board 
finds that the additional evidence received since August 2006 
warrants a reopening of the Veteran's claim of service connection 
for an acquired psychiatric disability, as it is new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim for an 
acquired psychiatric disability is reopened.


REMAND

Entitlement to service connection for an acquired psychiatric 
disability.

The Board observes that the Veteran appears to be primarily 
contending that he was diagnosed with bipolar disorder during 
service which he continues to have presently.  The Board also 
notes that the RO has characterized the Veteran's claim as one 
for borderline personality disorder, bipolar disorder, and post 
traumatic stress disorder (PTSD).  During the August 2010 
hearing, the Veteran's representative indicated that "the PTSD 
side" of the Veteran's claim related to two fires, one on a 
private yacht and another on board the U.S.S. Peleliu where the 
Veteran was stationed.  The Board is somewhat unclear whether the 
Veteran actually intends to claim PTSD.  The Board is cognizant 
of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
which states that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  Accordingly, the Board has 
recharacterized the matter on appeal as entitlement to service 
connection for an acquired psychiatric disability to broadly 
encompass the Veteran's intentions.

The Board observes that there appear to be outstanding medical 
records that should be obtained before a decision can be reached 
in this matter.  In his initial claim for a behavioral disorder 
filed in September 1989, the Veteran reported that he sought 
private treatment at S.L. and G.V.H.C. as well as the Long Beach 
VA facility in August 1989.  Records from the Long Beach VA 
facility dated in August 1989 have been associated with the 
claims file.  However, it does not appear that records from S.L. 
or G.V.H.C. have been associated with the claims file.  From the 
information provided by the Veteran, it appears that S.L. is 
located in Phoenix, Arizona and that G.V.H.C. is located in 
Golden Valley, Minnesota.  Because the Veteran has identified 
these records and because they are pertinent to his claimed 
disability, a remand is necessary to try to obtain them.  
38 C.F.R. § 3.159(c)(1).

In October 2006, the Veteran submitted a release which identified 
several private treatment providers.  A review of the record 
reflects that medical evidence from all identified providers but 
W.S.H., where the Veteran reported he received treatment in 
September 2001, has been associated with the claims file.  A 
notation on an April 2007 response from the M.D.H.S. indicates 
that the records might be with D.H.S.  The notation stated that 
records were sent to W.R.T.C. (which appears to be the same 
facility as W.S.H.) in 2002 and those records were then sent to 
D.H.S. for storage.  The request was sent to D.H.S. in April 
2007.  However, it does not appear that records have been 
obtained from either W.S.H./W.R.T.C. or D.H.S.  Accordingly, on 
remand additional efforts to obtain these records should be 
undertaken.  Additionally, in October 2009, the Veteran submitted 
a release for records from E.M. with an address in Minnesota.  
However, he did not sign the release and did not respond to VA's 
November 2009 letter to provide one.  As the Board is already 
remanding the matter on appeal, the Board will afford the Veteran 
another opportunity to submit a completed release.  

It is also not clear from the evidence of record whether the 
Veteran has received treatment at a VA facility since 1989.  As 
previously stated, VA records dated in 1989 from Long Beach and 
Minneapolis have been associated with the claims file.  However, 
there are no additional VA records in the claim file.  On remand, 
it should be ascertained whether the Veteran has received 
additional VA treatment.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are considered part of the record on appeal 
since they are within VA's constructive possession.)

Further, before a decision can be reached on this matter, another 
VA examination and opinion must be obtained.  During his hearing, 
the Veteran reported that he developed a psychiatric disability 
as the result of several incidents during service.  He testified 
that he had trouble with recruits while in boot camp that he 
found physically threatening.  The Veteran also reported that he 
witnessed a private boat/yacht explode while serving on board the 
U.S.S. Peleliu.  Additionally, he indicated that the U.S.S. 
Peleliu had an electrical fire.  During the evacuation, the 
Veteran fell on the stairs while carrying a stretcher and had to 
be rescued.  He testified that these incidents led to his 
diagnosis of bipolar disorder.

There is evidence corroborating the occurrence of two of the 
incidents the Veteran reported during his hearing.  A document 
dated in February 2008 from the Naval Sea Systems Command 
indicates that in June 1989, the U.S.S. Peleliu suffered a fire 
which caused minor damage while in port in Long Beach, 
California.  Fourteen people were injured.  The Veteran's service 
personnel records indicate that he was serving onboard the U.S.S. 
Peleliu in June 1989.  Although there is no record that the 
Veteran was injured or rescued, there is documentation that the 
fire occurred.  

Additionally, VA records dated in August/September 1989 reflect 
that the Veteran reported while hospitalized that there was lots 
of sexual abuse in the military and that some of his ship mates 
had made overtures to him.  He also reported that he was sexually 
assaulted but did not provide details.  Thus, it appears that 
there is evidence corroborating that the Veteran had problems 
with other service members during service.  

There is no documentation of the Veteran's report that he 
witnessed a yacht explode.  However, for purposes of this remand, 
the Board will concede this incident.   

The service personnel and treatment records reflect that the 
Veteran had an unauthorized absence from July 5, 1989 to August 
4, 1989.  He was treated at the Long Beach VA facility in August 
1989 for diagnoses of polysubstance abuse and borderline 
personality disorder.  He reported that he had a past suicide 
attempt in 1985, tried to burn down his apartment, had felt 
depressed since the ninth grade, and abused multiple drugs and 
alcohol.  Thereafter, he was treated in August and September 1989 
at the Minneapolis VA facility with a final diagnosis of drug 
dependence, continuous type.  At the time of his release, it was 
not clear whether he was a psychiatric patient as another problem 
or whether his somewhat depressed mood and his uncontrollable 
reactions were the result of his excessive use of drugs since the 
age of eight.  The treatment records reflect that the Veteran had 
an assessment of r/o bipolar affect v. major depression, alcohol 
dependence, polysubstance abuse, recent trauma (rape), and 
adjustment reaction with depressed mood during his 
hospitalization.  

Importantly, it was noted that the Veteran was treated at Balboa 
Hospital during service.  However, there is no record of any 
hospitalization from Balboa Hospital in the Veteran's service 
treatment records.  As it is does not appear that the Veteran's 
clinical records have been requested, they should be requested on 
remand.  38 C.F.R. § 3.159(c)(2).  

The first records after the Veteran's separation from service 
date in the 1990s.  The records reflect that the Veteran has been 
treated on numerous occasions following suicide attempts, for 
drug and alcohol abuse/dependence, and has been diagnosed with a 
variety of psychiatric disabilities as well as personality 
disorders.  

There are two VA opinions of record and both were rendered by the 
same examiner.  The October 2007 VA examiner diagnosed bipolar 
disorder, polysubstance dependence, personality disorder with 
antisocial and borderline features.  After reviewing the claims 
file, the examiner opined that bipolar did not first manifest as 
borderline personality disorder in service, nor was it caused by 
military sexual trauma.  The examiner commented that the Veteran 
appeared to have had an onset of affective symptoms and 
manifested symptoms of antisocial personality disorder well 
before military service.  The examiner noted that experiencing 
sexual trauma is not established as a causal factor for bipolar 
disorder in the psychological research literature.  After 
additional evidence was submitted, the same examiner rendered 
essentially the same opinion in January 2010.  

The Board concludes that another examination is necessary.  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes 
that the examiner did not address the Veteran's contentions that 
the two fires he observed and the trouble he experienced with his 
recruits including threatening behavior contributed to the 
development of his current psychiatric disability.  Moreover, the 
examiner opined that the Veteran had the onset of affective 
symptoms prior to his military service.  

The Board observes that although the Veteran was noted to have a 
DWI in March 1988 and a minor consumption charge in 1986 on his 
November 1988 report of medical history, he November 1988 
entrance examination was absent for notations of a psychiatric 
disability.  Accordingly, the Veteran is presumed sound upon 
entrance.  Accordingly, there must be clear and unmistakable 
evidence demonstrating that a psychiatric disability existed 
before his acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Although the examiner 
concluded that the Veteran had the onset of affective symptoms 
prior to the military, he did not opine as to whether they were 
aggravated by the Veteran's military service.  Nor did he 
indicate whether it was clear from the evidence of record or his 
medical expertise whether a psychiatric disability pre-existed 
the Veteran's military service.  Accordingly, a remand is 
necessary for another VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request clinical 
records pertaining to a hospitalization for 
psychiatric or drug abuse at Balboa Hospital 
in approximately July 1989.

2.  After securing any necessary releases, 
obtain private treatment records from S.L. in 
Phoenix, Arizona and G.V.H.C. in Golden 
Valley, Minnesota dated in August 1989.  The 
full names of the facilities should be used 
in any correspondence to the Veteran and can 
be obtained from his September 1989 claim.  
Additionally, records from W.S.H. dated in 
September 2001 should be requested.  If 
records are not received from W.S.H., D.H.S. 
should be contacted as a possible repository.  
The full name of W.S.H. and D.H.S. should be 
used in any correspondence to the Veteran to 
aid him in identifying any records as listed 
on his October 2006 release and in the April 
2007 response from the M.D.H.S.  Lastly, the 
Veteran should be afforded another 
opportunity to submit a release for records 
from E.M. with an address in Minnesota as he 
identified on his October 2009 release.

3.  Ascertain from the Veteran whether he has 
received any VA treatment in addition to the 
1989 VA records from Long Beach and 
Minneapolis and associate any VA records with 
the claims file.  

4.  Thereafter, the Veteran should be 
scheduled for VA examination to evaluate his 
claim for an acquired psychiatric disability.  
A copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner must indicate that he/she reviewed 
the claims file.  The examination reports 
must include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, August/September 
1989 VA treatment records, private treatment 
reports, and SSA treatment records, and the 
October 2007 and January 2010 VA examination 
reports, the examiner should provide any 
appropriate diagnosis or diagnoses.  

If the examiner is able to provide a 
diagnosis, he/she should indicate whether 
there is clear evidence that the Veteran had 
such disability prior to service (November 
1988 to August 1989).  If so, the examiner 
should render an opinion as to whether it is 
clear the Veteran's pre-existing disability 
was not "aggravated" during service-that 
is, whether it underwent a permanent 
worsening in severity during service as 
opposed to a mere flare-up of symptoms.  The 
examiner should comment on the Veteran's 
contentions that witnessing two fires and 
feeling threatened by other service members 
contributed to his current psychiatric 
disability.  

If the examiner finds that the Veteran's 
disability did not clearly pre-exist 
service, the examiner should opine as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's current 
psychiatric disability was incurred in 
military service.  The Board is particularly 
interested in ascertaining whether the 
Veteran has bipolar disorder that was 
incurred in or aggravated during service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

5.  When the development requested has been 
completed, the case should be reviewed by the 
AMC/RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


